Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
	The Office notes that Applicant has previously amended the claims and therefore the reference Scott (5333780) and Baker (2391938) were removed.  The Office still notes the following “The Office notes that the prior art discloses the above.  However, if there is any question to the device being capable of holding a different sized item such as a bottle (as well as being capable of being accepted by a printer), the Office notes that Scott discloses similar technology with respect to folded sheets/leaflets with pockets and further discloses coupling of gussets with sheets to accommodate a sized item (col. 4: 55-64, as well as being accepted by a printer as in col. 5: 67-col. 6: 22).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Potter in view of Scott (by providing the above gussets to ensure proper sizing for other items while also ensuring that the device is capable of being placed in a printer) in order to hold items of variable sizes while also displaying desirable information to the user in a convenient manner from convenient printing technology.”  Further, “the Office notes that the device is capable of the intended use of being configured for attachment such as if the user stapled the opening together (such as adjacent the 7 circular shapes in figure 5).  The Office notes that the above is well known in the art to provide secure closure in order to protect the contents from unintentional escape.  In order to expedite prosecution, the Office notes that if there is any question to the above, Baker discloses similar technology with respect to folding sheets of paper with pockets (figs 1-8), and further discloses a non-integral (see 112 rejections above) attachment device (20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jackson in view of Baker [or Shaw] (by applying the above device(s) to the opening) in order to protect the contents therein.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 48, 50-61 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jackson (4621729).
Jackson discloses a leaflet (figs 1-7; defined by first and second sheets described below), printable blank/first sheet (flat sheet of A+B+C not including portion of C that forms front portion of pocket shown in fig 4), upper/top surface and lower/bottom surface (surface shown in fig 4 and surface on opposite side), rectangular shape (as shown in fig 4), edges (edges of blank described above as shown in fig 4 with a width and length between edges as shown in fig 4 ), fold line (fold line adjacent “14” in fig 4; which also is a visual indicator as the user can see the fold), first sheet (sheet to the right of "14" in fig 4), second sheet (sheet to the left of "14" in fig 4 which is greater in length than first sheet), cover/folder sheet (sheet shown in fig 5 adjacent C that forms pocket which is slightly less in size as shown in fig 5 as a portion of 14 is exposed which is fourth side and the remaining three sides are attached as shown figure 4; rectangular shaped as shown in fig 5; edges coupled with edges of first sheet shown in fig 4, 5, along edges of C that defines a pocket that holds such as 14, where pocket has an open side at a second vertical peripheral edge of the folder sheet as shown adjacent 14 in figs 4, 5; the Office notes that figure 5 reveals that the edges are directly coupled to form three sealed sides, as shown adjacent “C” at the top of figure 5, as well as the side at bottom of figure 5 just above “6” as well as the vertical portion between the two above portions in figure 5), open and closed configurations (as shown in figs 1-7 and the device is fully capable of being folded at fold line between B and C which permits element B+A from being placed behind C), opposite edge/first vertical side edge (edge adjacent “10” in fig 4).
The Office notes that applicant's device is not to a method.  With respect to being configured to be placed in a computer, the device is capable of performing the above intended use of being placed in a The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The Office further notes that that applicant's device is not to a method.  With respect to being capable of receiving images, text, etc., the device is capable of performing the above intended use of receiving images, text, etc.  The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The Office further notes that that applicant's device is not to a method.  With respect to being capable of receiving a drug, receiving and bagging a bottle of dispensed medication, the device is capable of performing the above intended use.  The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Jackson further discloses portions of exposed portion (portions of A as well as a first portion which can be a portion of B).  The Office again notes that that applicant's device is not to a method.  With respect to being capable of receiving images, text, etc., the device is capable of performing the above intended use of receiving images, text, etc.  The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Office notes Applicant's amendment "to define said leaflet of a size similar to that of printer sheets."  The Office notes that that "printer sheets" are merely sheets capable of being printed on and 
The Office notes Applicant’s amendment related to the pharmacy bagging leaflet is intended for pharmacy use.  As previously, the language provided by Applicant in the claims merely requires that the device be capable of being used in a pharmacy setting, while the described intent is not critical.  The above prior art is capable of being used for the above purposes.  Further, though not required, the Office notes that it is well known that medication be placed in flat blister or foil sheets of which would fit within the pocket of the device.

Claims 48, 50-61 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Potter (20050247769).
Potter discloses a leaflet (figs 1-7), first sheet (sheet of 2), upper/top surface and lower/bottom surface (surfaces of 2 as shown in figs 1, 2 for example as including surfaces opposite thereof including 7 and opposite in fig 1), rectangular shape (as shown in figs 1, 2), edges (edges of 7 described above as shown in fig 1-2 with a width and length between edges as shown in fig 1-2), second sheet (sheet of 3 of longer length than that of 2), hinge (5 between 2 and 3), folder sheet (sheet of 1 that overlies 2 in fig 2 also being rectangular as in fig 2 and slightly less size than 2 as in fig 2, also edges in figs 1, 2 of 1), sheets being coupled (as shown in fig 2 to define a pocket such as pocket that holds 11 adjacent 13 in fig 2; the Office notes that figure 2 reveals that the edges are directly coupled to form three sealed sides, as shown adjacent at the three sealed sides along top, right, bottom of figure 2), open and closed configurations (as shown in figs 1-2 capable of performing the function of being received by a printer and being configured to partially conceal data such as by moving the sheets to overly).
The Office notes that applicant's device is not to a method.  With respect to being configured to be placed in a computer, the device is capable of performing the above intended use of being placed in a The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The Office further notes that that applicant's device is not to a method.  With respect to being capable of receiving images, text, etc., the device is capable of performing the above intended use of receiving images, text, etc.  The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Further, Potter discloses receiving indicia (17, 34, 18).  The Office further notes that that applicant's device is not to a method.  With respect to being capable of receiving a drug, receiving and bagging dispensed medication, the device is capable of performing the above intended use. The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The Office again notes that that applicant's device is not to a method.  With respect to being capable of receiving images, text, etc., the device is capable of performing the above intended use of receiving images, text, etc.  The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Further, Potter discloses receiving indicia (17, 34, 18).  
The Office notes Applicant's amendment "to define said leaflet of a size similar to that of printer sheets."  The Office notes that that "printer sheets" are merely sheets capable of being printed on and 
The Office notes Applicant’s amendment related to the pharmacy bagging leaflet is intended for pharmacy use.  As previously, the language provided by Applicant in the claims merely requires that the device be capable of being used in a pharmacy setting, while the described intent is not critical.  The above prior art is capable of being used for the above purposes.  Further, though not required, the Office notes that it is well known that medication be placed in flat blister or foil sheets of which would fit within the pocket of the device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 48, 50-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw (893202).
Shaw discloses a leaflet (figs 1-6; defined by first and second sheets described below), printable blank/first sheet (flat sheet of 3+2+1), upper/top surface and lower/bottom surface (surface shown in 
The Office notes that applicant's device is not to a method.  With respect to being configured to be placed in a computer, the device is capable of performing the above intended use of being placed in a computer.  The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The Office further notes that that applicant's device is not to a method.  With respect to being capable of receiving images, text, etc., the device is capable of performing the above intended use of receiving images, text, etc.  The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The Office further notes that that applicant's device is not to a method.  With respect to being capable of receiving a drug, receiving and bagging a dispensed medication, the device is capable of performing the above intended use. The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Shaw further discloses portions of exposed portion (portions of 1 as well as a first portion which can be a portion of 2).  The Office again notes that that applicant's device is not to a method.  With respect to being capable of receiving images, text, etc., the device is capable of performing the above intended use of receiving images, text, etc.  The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
The Office notes Applicant's amendment "to define said leaflet of a size similar to that of printer sheets."  The Office notes that that "printer sheets" are merely sheets capable of being printed on and such sheets are variable size including the size of the above device in which the sheets are capable of being printed on (as shown in Shaw figs 1, 3-6).  Though not required, the Office merely notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 
The Office notes Applicant’s amendment related to the pharmacy bagging leaflet is intended for pharmacy use.  As previously, the language provided by Applicant in the claims merely requires that the device be capable of being used in a pharmacy setting, while the described intent is not critical.  The above prior art is capable of being used for the above purposes.  Further, though not required, the Office notes that it is well known that medication be placed in flat blister or foil of which would fit within the pocket of the device.

Response to Arguments
Applicant's arguments filed 06/05/2020 have been fully considered but they are not persuasive. Applicant has removed the claim limitations with respect to the 112 rejections and therefore the 112 rejections were removed.  Applicant states “Jackson wallet size container is not capable of performing the present invention intended use of bagging dispensed drug”.  As already provided, The Office further notes that that applicant's device is not to a method.  With respect to being capable of receiving a drug, receiving and bagging a bottle of dispensed medication, the device is capable of performing the above intended use.  The Office further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of   The Office notes Applicant’s amendment related to the pharmacy bagging leaflet is intended for pharmacy use.  As previously, the language provided by Applicant in the claims merely requires that the device be capable of being used in a pharmacy setting, while the described intent is not critical.  The above prior art is capable of being used for the above purposes.  Further, though not required, the Office notes that it is well known that medication be placed in flat blister or foil sheets of which would fit within the pocket of the device.
Applicant states “Shaw proposed modification to the present invention [is] inappropriate for an obviousness inquiry, the modification would render the prior art reference inoperable for its intended purpose.”. The intended purpose of Shaw is to provide a container to protect contents while also providing surfaces for indicia related to the contents.  Applicant appears to state that Shaw is modified to hold drugs.  The Office emphasizes the modification of Shaw.  For example, the modification within the rejection states “With respect to the size of the folder sheet being less than the size of the first section/sheet, the Office notes feature 6 and the cutout at the top of fig 3 of which could reversed in order to permit the user to close the device from a different side or access the device from a different side. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the above features because it has been held that that rearranging parts of an invention on the basis of its suitability for the intended use was an obvious extension of the prior teachings. Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).”  By providing the above reversing of access, the above intended purpose is maintained.
Applicant then states “Modification of potter to the present invention would render the prior art reference inoperable for its intended purpose.”  No such “modification” rejection of Potter exists, as the provided Potter rejection is a 102 rejection.
Accordingly, Applicant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains the prior art rejections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735